This matter having been duly presented to the Court, and the Court having determined that the application is in the nature of a request for clarification of the opinion of the Court that was filed on June 26, 1984, and the Court having further determined that clarification of said opinion is desirable, and good cause otherwise appearing;
It is ORDERED that the opinion of the Court shall be clarified to show that prior convictions for murder cannot be used in subsequent prosecutions pending the conclusion of direct appeal proceedings that challenge the guilty verdict before this Court or the Supreme Court of the United States. Applications for post-conviction relief or collateral proceedings shall not prevent the use of such convictions as an aggravating factor. (See 96 N.J. 630)